

115 HR 4168 IH: Closing the Bump-Stock Loophole Act
U.S. House of Representatives
2017-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4168IN THE HOUSE OF REPRESENTATIVESOctober 31, 2017Mr. Fitzpatrick (for himself, Ms. Titus, Mr. Trott, and Mr. Kildee) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to treat in the same manner as a machine gun any bump
			 fire stock, or any other devices designed to accelerate substantially the
			 rate of fire of a semiautomatic weapon.
	
 1.Short titleThis Act may be cited as the Closing the Bump-Stock Loophole Act. 2.Bump fire stock and other devices designed to accelerate rate of fire of semiautomatic weapon treated in same manner as machine gun (a)In generalSection 5845(a) of the Internal Revenue Code of 1986 is amended by striking and (8) and inserting the following: (8) a reciprocating stock, or any other device which is designed to accelerate substantially the rate of fire of a semiautomatic weapon; and (9).
 (b)Semiautomatic weaponSection 5845 of such Code is amended by adding at the end the following new subsection:  (n)Semiautomatic weaponThe term semiautomatic weapon means any repeating weapon that—
 (1)utilizes a portion of the energy of a firing cartridge to extract the fired cartridge case and chamber the next round, and
 (2)requires a separate function of the trigger to fire each cartridge.. (c)Effective date (1)In generalThe amendments made by this section shall take effect on the date of the enactment of this Act.
 (2)Application to possession on date of enactmentNotwithstanding paragraph (1), any person on the date of the enactment of this Act possessing a device described in section 5845(a)(8) of the Internal Revenue Code of 1986 (as amended by this Act) shall, not later than the date that is 1 year after the date of the enactment of this Act, register such device with the Secretary of the Treasury and include with such registration the information required under section 5841(a) of such Code. Such registration shall become a part of the National Firearms Registration and Transfer Record required to be maintained by such section.
				